Title: From John Quincy Adams to George Washington Adams, 21 October 1825
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son,
					New–York 21. October 1825
				
				We had a boisterous passage of 47 hours from Providence to this place—After reaching Newport in 2 hours and a quarter from the time when you left us, it blew so fresh a gale, and the aspect of the sky was so threatening that Captain Bunker concluded to remain the Night there.—We sailed again the next morning at 9 but   a strong and steady head wind slackened our progress so that we only arrived here yesterday at 2. P. M. There was no room at the City Hotel; and I came to Bunker’s; which I find a more comfortable House—I write to you, supposing that before this reaches you, your mother will be on her way to Washington—If not, say to her that when she passes through this City, I think she will be better accommodated at this House, than she could be at the City-Hotel.I intended to have proceeded on my journey this day; but as a token of respect to the Corporation of the City, have postponed my departure till to-morrow—I hope you will remember the subjects to which I requested you to give your attention; and write me oftener than once a month, even at the risque of not receiving a regular answer. on the morning of my leaving Quincy, Miss Ann Harrod requested me to write my name, to be inserted in her Album—I had written some lines in that of her Cousin, and would have done the same for her had time admitted.—But the Carriage was at the gate—While on board the Steam-boat the day before yesterday, I beguiled an hour of idleness, by writing a new Theory of Comets, in the form of a Sonnet to the Comet we saw together at Quincy; I enclose it herewith and request you to give it to Miss Ann Harrod, and tell her if she is willing to insert so strange a thing into her book she is welcome to it.I found Mrs De Wint in this City; and last Evening had the pain to see a Lady Ascend the skies in a balloon—She returned however to the Earth unhurtGive my duty to my father, and love to all friends / from your affectionate father
				
					J. Q. Adams
				
				
					Send me a copy of this Letter.
				
			